DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Official Notice
Printed different type of filters such as spatial filters, polarization filters  can be considered the design choice to save the space (see US 20060023205)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5, 6, 8, 13m 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is meaning of “in front” and “behind”. No positive direction is defined.
Regarding claims 5, 6, 8, 13, 14 also it is unclear what Applicant means by “contacted”. Examiner interpreted as in some way connected. (also Examiner will address the claims where it is clarified that connected may be printed)
Claims 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Limitation 
“element defines a second central axis parallel to the first central axis and the first central axis and the second central axis are not intersected with each other” is indefinite. It is unclear whether the parallel axis’s should be displaced or they can be the same axis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and claims bellow is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto; Shunichi et al.	US 20130114880 A1.
Regarding claim 1 Matsumoto teaches
1. A range finder capable of adjusting light flux, comprising:
a light-emitting element(111) configured to emit a light beam:
a lens element(124, 121)
a light-shielding element(126-1,126- 2, 126-3, 126-4 together , or 123 for example if the first axis can be the second axis) configured to adjust light flux[0050] 
and an image sensor(125)
wherein the light beam emitted by the light-emitting element is reflected by an object, passes through the lens element, and is projected to the image sensor;(fig. 1A)
wherein the light-shielding element is disposed between the object(100) and the image sensor(125) and on a path of the light beam(fig. 1A)
wherein a center of the lens element and a center of the image sensor define a first central axis(fig. 1A) 
a center of the light-shielding(center between 126-3 and 126-2) element defines a second central axis parallel to the first central axis(normal vector from center is parallel to axis of propagation), and the first central axis and the second central axis are not intersected with each other.(fig. 1A nor mal axis to 126, 1,2,3,4 is parallel to the line 125-100  and not intersecting with each other)


2. The range finder capable of adjusting light flux as claimed in claim 1. wherein the light-shielding element is disposed in front of the lens element.(fig. 1A it is unclear what Applicant means by in front or behind )


4. The range finder capable of adjusting light flux as claimed in claim 1, wherein the light-shielding element is disposed behind the lens element. .(fig. 1A it is unclear what Applicant means by in front or behind )

7. The range finder capable of adjusting light flux as claimed in claim 1, wherein the light beam reflected by the object is partly blocked by the light shielding element, and a proportion of the light beam blocked by the light-shielding element depends on a distance from the object to the range finder.[0058] (inherent property of the spatial filter )

10. The range finder capable of adjusting light flux as claimed in claim 1, wherein the light-shielding element and the image sensor are spaced.(fig. 1A)

11. The range finder capable of adjusting light flux as claimed in claim 1, further comprising an optical filter(122) disposed in front of the image sensor.(fig. 1a)

12. The range finder capable of adjusting light flux as claimed in claim 1, further comprising an optical filter disposed in front of the lens element.(fig. 1a)

18. The range finder capable of adjusting light flux as claimed in claim 12, wherein the light-shielding element and the optical filter are spaced.(fig. 1A)

17. The range finder capable of adjusting light flux as claimed in claim 11, wherein the light-shielding element and the optical filter are spaced.(fig. 1A)




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3, 5, 6, 8, 13, 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto.
As per claim 3 Although Matsumoto does not explicitly teach light-shielding element(126-1,126- 2, 126-3, 126-4 together )  within lens element  Matsumoto teaches another light-shielding elements 122, 123 within lens element  (124+121) and therefore it is jus simple matter of the rearrangement of the parts. And will be simple matter of the design choice. This one can see from the arrangements of light-shielding elements (116 and lenses 112), which show that placement does not play much difference. 
As per claims 5,6 Although Matsumoto does not explicitly teach
5. The range finder capable of adjusting light flux as claimed in claim 1, wherein the light-shielding element is contacted in front of the lens element.

6. The range finder capable of adjusting light flux as claimed in claim 1, wherein the light-shielding element is contacted behind the lens element.

8. The range finder capable of adjusting light flux as claimed in claim 1, wherein the light-shielding element is contacted with the image sensor.

13. The range finder capable of adjusting light flux as claimed in claim 11, wherein the light-shielding element is contacted with the optical filter.
14. The range finder capable of adjusting light flux as claimed in claim 12, wherein the light-shielding element is contacted with the optical filter.
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Matsumoto to attach all elements to some type of the body and hence fix elements in specific position relative to each other in order to maintain the integrity of the equipment.

Claim 9,15,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Official Notice.
Regarding claims 9, 15, 16 Matsumoto does not teach
9. The range finder capable of adjusting light flux as claimed in claim 8, wherein the light-shielding element is printed on the image sensor.

15. The range finder capable of adjusting light flux as claimed in claim 13, wherein the light-shielding element is printed on the optical filter.

16. The range finder capable of adjusting light flux as claimed in claim 14, wherein the light-shielding element is printed on the optical filter.
Official Notice teaches that printing the filters on the elements is well known in the art.
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Matsumoto with teaching by Official Notice in order to save the space and make device more compact. 

Claim 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto.
Matsumoto Discloses the invention except for subject matter of claims 19, 20.
19. The range finder capable of adjusting light flux as claimed in claim 1, wherein a light transmittance of the light-shielding element ranges from 18% to 35%.
20. The range finder capable of adjusting light flux as claimed in claim 1, 2 wherein a ratio of an area of the light-shielding element projected on  the image sensor to an area of the image sensor ranges from 55% to  95%.
It would have been obvious to one of ordinary skills in the art, at the time of invention to modify apparatus by Matsumoto, since it has been held that the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645